UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
CASE NO. 3:19-MJ-00024
-vs- .
(MEHALCHICK, M.J.)
CORBIN KAUFFMAN
Defendant

ORDER

AND NOW, this pM. of Agr | , 2019, it is hereby

ORDERED:

1. The motion to continue the Preliminary Examination is
GRANTED.

2. The Preliminary Exam scheduled for May 3, 2019, is continued
until the DAT ay of May , 2019 at | (00 d2.m.

3. Any delay occasioned by the granting of this motion and the
extension of time to file pretrial motions shall be excluded from the
speedy trial calculation pursuant to the Speedy Trial Act, 18 U.S.C. §

3161 (h)(7), and this Order.

 

 

KAROLINE MEHALCHICK
U.S. DISTRICT COURT JUDGE
